TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00481-CV



                       In re McLane Company, Inc. and David Fuentes


                      ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                             MEMORANDUM OPINION

PER CURIAM

               The parties to this consolidated mandamus and interlocutory appeal have informed

this Court that they have an agreement in principle to resolve their dispute and request suspension

of their various briefing deadlines.

               We abate this proceeding until October 15, 2014, so that the parties may pursue

settlement of their dispute. If the parties resolve their dispute during that time, they shall inform

this Court by motion to reinstate requesting a disposition by this Court. If they have not resolved

their dispute by that date, they may file a motion requesting that this Court extend the abatement

period on grounds that continued abatement would assist resolution of their dispute. If they have not

resolved their dispute by October 15, 2014, and have not been granted an extension of the abatement,

this proceeding will be automatically reinstated.

               If this case is not resolved and is reinstated without further abatement, relators’

appellants’ brief will be due November 3, 2014. Appellees’ real parties in interest’s brief responding

to the petition for writ of mandamus and the appellants’ brief will be due November 24, 2014.
Before Chief Justice Jones, Justices Rose and Goodwin

Abated

Filed: August 18, 2014




                                              2